The Attorney General has received your request for an official opinion wherein you ask the following questions: "What portion of the assessment costs should property within 200 feet of the improvements bear?" "What portion of the assessment costs should property outside 200 feet of the improvements bear?" Your request referenced 11 O.S. 37-219 [11-37-219] (1978) as the source of your questions. Said statute provides as follows: "A. After the completion of the work and after the cost of the same has been ascertained, the engineer shall prepare and file with the municipal clerk a final, complete and accurate statement of the cost of the entire improvement, including engineering, advertising, legal, right-of-way, easements and other expenses incurred by the municipality incident to the improvement, together with any and all additions to the contract price of the improvements. The governing body shall adopt and confirm the final statement of cost, if found to be correct.  "B. The engineer or municipal clerk shall thereupon prepare and file an assessment roll, which shall contain among other things: "1. The names of the last-known owners of the property to be assessed, as shown by the current year's tax rolls in the county treasurer's office, or as shown by certificate of a bonded abstractor; or in case the name of the owner is not known, a statement to that effect.  "2. A description of each tract or parcel of land to be assessed; and "3. The amount of the assessment of each tract or parcel of land. The amount assessed to each tract or parcel of land shall be on an area basis, in proportion to the area of the whole district, exclusive of public highways. All property within two hundred (200) feet of the improvements shall be deemed to be abutting thereon for the purposes of protest and assessment, to the extent that such property is within the limits of the assessment plat. If a fractional part of a lot, parcel, or tract of land is within an assessment area, the benefit shall be computed for the fractional part, but the entire lot, parcel or tract of land under the same ownership of which the fractional part is a part shall be subject to assessment for the benefit." This statute pertains to the method of computation of costs and liability for payment thereof. The said section further establishes what is to be included in the final statement of costs, the approval thereof, the preparation of the assessment roll and the requisites thereof.  The amount of cost for the improvements are to be computed for all lots, parcels or tracts or fractions thereof situated within 200 feet of the improvements. This computation of costs shall be on an area basis, in proportion to the whole improvements district, all property within 200 feet of such sewer or water improvements. All costs for preparation of the assessment roll and the improvements are to be born by only those lots, parcels or tracts within the 200 feet statutory limitation. No lots, parcels or tracts situated in excess of 200 feet from such improvements is included in such computation.  The liability for payment for the costs assessed for such improvements rests on all lots, parcels or tracts within 200 feet and upon the entire lots, parcels and tracts of which a fractional part thereof is situated within 200 feet of such improvements, if the entire lots, parcels or tracts are under the same ownership.  It is, therefore, the official opinion of the Attorney General that your request be answered as follows: 1. The amount of costs of the improvements is to be computed and apportioned solely for lots, parcels or tracts or fractions thereof situated within 200 feet of such improvements.  2. All lots, parcels or tracts situated within 200 feet of the improvements have liability for payment. Additionally, where a fractional part of a lot, parcel or tract is situated within 200 feet of such improvements and the entire lot, parcel or tract is under the same ownership, the entire lot, parcel or tract is liable for payment of all assessed costs computed for the fractional part. (RICHARD F. BERGER) (ksg)